--------------------------------------------------------------------------------

Exhibit 10.31(b)
 

 
ADDENDUM


This Addendum is dated as of September 1, 2002 by the between heavenly Valley,
Limited Partnership (“HEAVENLY”) and Blaise Carrig (“Executive”).


RECITALS


A. HEAVENLY and Executive are parties to that certain Employment Agreement dated
as of September 1, 2002 (“Employment Agreement”), whereby Executive agreed to
render certain services and serve in the employ of HEAVENLY under the terms and
conditions provided for in the employment Agreement; and


B.           HEAVENLY and Executive wish to amend certain terms and conditions
of the Employment Agreement as hereinafter provided.  All terms not defined
herein shall have the meaning given in the Employment Agreement.




COVENANTS


NOW THEREFORE, the parties agree hereto as follows:


Should Executive purchase a primary residence in the greater Lake Tahoe area
(the "Residence"), HEAVENLY shall make a contribution toward the purchase price
of the same up to fifty percent of the purchase price (excluding any personal
property associated with the purchase), not to exceed Six Hundred Thousand
dollars ($600,000.00). Upon making such contribution, HEAVENLY shall hold a
proportionate undivided interest in the Residence in co-tenancy (as "tenants in
common") with Executive. Executive may resell the Residence at his election at
any time during the term of the Employment Agreement by providing HEAVENLY
thirty (30) days advance written notice. Executive agrees to list the Residence
for sale with a real estate brokerage designated by HEAVENLY ("Broker") at a
fair market value ("Listing Price") as Executive and HEAVENLY mutually determine
in their reasonable judgment, which Listing Price may be changed from time to
time with HEAVENLY's consent, which consent shall not be unreasonably withheld
or delayed. Upon any sale or transfer of the Residence, HEAVENLY shall be
entitled to receive its proportionate share of the re-sale price, net of normal
and customary closing costs (e.g. brokers' commission, title insurance premiums,
transfer taxes, etc.) and material home improvements made in excess of Five
Thousand dollars ($5,000) on a non-aggregated basis.  For example:


Executive purchases the Residence in 2002 for $1,200,000;
HEAVENLY contributes $600,000;
Accordingly, HEAVENLY's undivided interest is 50%. Executive sells the Residence
in 2005 for $1,600,000;
Closing costs equal $120,000;
No material home improvements made;
Accordingly, HEAVENLY would receive $740,000 on the re-sale.


Should Executive undertake any material home improvements or significant
remodeling, not to include ordinary maintenance and repair (e.g. painting,
re-carpeting, etc.) to the Residence in excess of $5,000 (e.g. addition of a
spa/jacuzzi), Executive may deduct the net excess cost of the same from the
re-sale price. Executive shall keep adequate records to verify such expenditures
and shall notify HEAVENLY in writing when any such work is being undertaken.
Executive and HEAVENLY acknowledge that while any material home improvements to
the Residence may increase the value of the Residence, the parties acknowledge
that it would be difficult to attribute any appreciation in the Residence value
directly to any material home improvement(s). Accordingly, due to such
uncertainty, the parties agree that the re-sale price of the Residence and any
appreciation recognized thereby shall only be net of (i) the normal and
customary closing costs and (ii) the expenditures made by Executive for any
material home improvement(s) in excess of $5,000.


As in the previous example, assume HEAVENLY’s interest is 50%;
Executive sells the Residence in 2005 for $1,600,000;
Closing costs equal $120,000;
A $40,000 material home improvement has been made;
Accordingly, HEAVENLY would receive $720,000 on the re-sale


If the Residence has not been previously sold or transferred, no later than six
(6) months after the termination of the Employment Agreement for any reason
(without regard to any time period of salary continuation thereunder), Executive
agrees to list the Residence for sale with HEAVENLY’s designated Broker, at a
Listing Price as HEAVENLY and Executive mutually determine in their reasonable
judgment, which Listing Price may be changed from time to time with HEAVENLY's
consent, which consent shall not be unreasonably withheld or delayed. If the
Residence has not sold (and is not under contract with a ready, willing and able
buyer) within one (1) year after being listed, HEAVENLY and Executive shall each
retain an appraiser at their respective expense. The two selected appraisers
shall select one additional appraiser who shall be paid for equally by HEAVENLY
and Executive. Each of the appraisers will prepare an appraisal on the
Residence. Thereafter, HEAVENLY shall have the right to require that Executive
buy­out HEAVENLY's interest, in full with good funds, in the Residence by paying
HEAVENLY its proportionate share based on the average of the three appraisals.
For example:


As in the previous examples, assume HEAVENLY's interest is 50%;
The first appraisal is $1,610,000;
The second appraisal is $1,650,000;
The third appraisal is $1,630,000;
Accordingly, Executive would purchase HEAVENLY's interest in the Residence for
$815,000.


If HEAVENLY elects to require that Executive purchase HEAVENLY’s interest in the
Residence, the closing of such transaction shall occur within ninety (90) days
after the three appraisals have been prepared. If HEAVENLY elects not to require
that Executive purchase HEAVENLY’s interest in the Residence, the Residence
shall again be listed HEAVENLY’s designated Broker, at a Listing Price as
HEAVENLY and Executive mutually determine in their reasonable judgment, which
Listing Price may be changed from time to time with HEAVENLY's consent, which
consent shall not be unreasonably withheld or delayed. If the Residence has not
sold with one (1) year thereafter, HEAVENLY and Executive agree to have the
three previously named appraisers update their respective appraisals and
HEAVENLY and Executive shall equally share in the costs thereof. Based on the
average of the three appraisals, Executive shall buy-out HEAVENLY's interest in
the Residence within ninety (90) days after the updated appraisals have been
prepared.


Executive covenants and agrees to (i) use the Residence as Executive's personal
and primary place of abode, in compliance with all ordinances, covenants and
restrictions governing the Residence, and not lease or rent the same, (ii) keep
the Residence in good order and repair, (iii) insure the Residence for full
replacement value with HEAVENLY named as a loss payee as it interests may
appear; (iv) not mortgage the Residence for more than Executive's proportionate
interest in the Residence based on the total fair market value of the Residence
established by any appraisal obtain at Executive's expense (e.g. using examples
above, Executive's interest would be 50%) and timely and fully perform all
obligations under any mortgage, including without limitation making all mortgage
and escrow payments when due; (v) timely pay or cause to be paid all real
property taxes and other assessments and/or dues affecting the Residence; (vi)
timely pay or cause to be paid all costs for work done in or to the Residence
and keep the same free and clear of all mechanics' or materialmens' liens, and
(vii) not to transfer or sell Executive's interest in the Residence except in
strict compliance with this Addendum.  Notwithstanding the foregoing, HEAVENLY
shall pay, as and when due, for its proportionate share of the annual
homeowner's insurance premium attributable to insuring the Residence for full
replacement value, excluding personal property therein and homeowner/personal
liability coverage in excess of $300,000.00, and its proportionate share of the
annual real property taxes for the Residence.


In the event Executive breaches any of the his promises, covenants or
obligations contained herein, HEAVENLY shall have the right to seek equitable
relief, including without limitation the right to seek specific performance, in
addition to all remedies available to HEAVENLY under the Employment Agreement or
pursuant to applicable State law. In addition, should Executive transfer or sell
or attempt to transfer or sell the Residence in violation of this Addendum,
HEAVENLY shall have the elective right to immediately cause Executive to
purchase HEAVENLY's interest in the Residence based on the average of three
appraisals as provided for above, except that the Residence shall not be
required to be listed for sale for any period of time as a condition
precedent.  If HEAVENLY does not make such election, HEAVENLY shall still
receive its proportionate share on the unauthorized resale of the Residence as
otherwise provided for herein.


Executive agrees to provide his cooperation and cause his spouse to provide her
cooperation should HEAVENLY desire to obtain an agreement from Executive's
lender whereby HEAVENLY obtains the right to receive notice of a mortgage loan
default and the right to cure the same, including redemption rights ("Loan
Default Cure Agreement).  In the event Executive as borrower defaults on any
payment or other obligation under Executive's mortgage loan agreement and
related documents, Executive shall be deemed to have breached this Addendum. In
the event of such default HEAVENLY, in addition to the rights HEAVENLY may have
pursuant to the Loan Default Cure Agreement, shall have the elective right to
immediately cause Executive to purchase HEAVENLY's interest in the Residence
based on the average of three appraisals as provided for above, except that the
Residence shall not be required to be listed for sale for any period of time as
a condition precedent.  If HEAVENLY cures the Executive's default pursuant to
the Loan Default Cure Agreement, the amount paid by HEAVENLY to cure such
default and any expenses HEAVENLY incurs to cure the default, including without
limitation reasonable attorneys fees and costs, shall be immediately reimbursed
by Executive in addition to the amount paid to purchase HEAVENLY's interest in
the Residence if HEAVENLY elects to cause Executive to purchase HEAVENLY's
interest in the Residence. Any amount paid by HEAVENLY to cure Executive's
default shall accrue interest at the rate of 18% per annum.


Except in connection with the sale of the Residence in accordance with this
Addendum, HEAVENLY shall not sell, transfer or otherwise dispose of its interest
in the Residence during the term the Employment Agreement, except (i) to any
affiliate of HEAVENLY which expressly assumes HEAVENLY's obligations under this
Addendum, (ii) in connection with the sale of all or substantially all of the
assets of HEAVENLY in which HEAVENLY's obligations under this Addendum are
expressly assumed by the purchaser of the HEAVENLY assets, or (iii) a result of
any pledge, mortgage, lien or other encumbrance imposed in connection with the
pledge or encumbrance of all or substantially all of HEAVENLY's assets to secure
financing for HEAVENLY and/or its affiliates.


This Addendum shall be binding upon Executive, his spouse as acknowledged and
agreed below, and the heirs, estate and personal representatives of Executive.
This Addendum shall run with the Residence and shall survive the termination or
expiration of the Employment Agreement. This Addendum may be disclosed to all
persons and entities as necessary to enforce its terms or as may be required by
law, including without limitation proxy statements of HEAVENLY's parent company
or otherwise, and HEAVENLY, in its sole and absolute discretion, may record this
Addendum in the office of the Clerk and Recorder of the county where the
Residence is located.


All other terms and conditions stated in the Employment Agreement shall remain
in full force and effect. To the extent there is any conflict between the terms
of this Addendum and the terms of the Employment Agreement, the terms of this
Addendum shall control.


IN WITNESS whereof, the parties have executed this Addendum as of the day first
written above.


Executive:                                         Heavenly Valley, Limited
Partnership
VR Heavenly I, Inc., its general partner




/s/ Blaise Carrig_______________________        By:  /s/ Andrew P. Daly    
Blaise Carrig                                                             Its:
President




ADKNOWLEDGED AND AGREEMENT BY Leslie Carrig.


I, Leslie Carrig, acknowledge that although I am not a party to the Employment
Agreement or this Addendum, I specifically agree that, in connection with any
ownership interest that I may have or hereafter acquire in the Residence, I will
be bound by the terms of this Addendum and agree to cooperate with HEAVENLY and
Executive such that the terms of this Addendum may be fully performed for the
benefit of HEAVENLY.




/s/ Leslie Carrig____________________________Dated:July 28, 2002            

